Exhibit 10.29

 

CONSOLIDATED-TOMOKA LAND CO.

 

PERFORMANCE SHARE AWARD AGREEMENT

 

This Performance Share Award Agreement (this “Agreement”) is made as of the ____
day of ___________, 201__ (the “Grant Date”), by and between CONSOLIDATED-TOMOKA
LAND CO., a Florida corporation (the “Company”) and _________________
(“Grantee”).

 

Background

 

The Company has adopted the Amended and Restated Consolidated-Tomoka Land Co.
2010 Equity Incentive Plan, as amended from time-to-time (the “Plan”), which is
administered by the Compensation Committee of the Company’s Board of Directors
(the “Committee”).  Section 8 of the Plan provides that the Committee shall have
the discretion and right to grant Performance Shares, subject to the terms and
conditions of the Plan and any additional terms provided by the Committee.  The
Committee has granted Performance Shares to Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.  Grantee desires to accept
the grant of Performance Shares and agrees to be bound by the terms and
conditions of the Plan and this Agreement.  Unless otherwise defined herein,
capitalized terms used herein shall have the meaning ascribed to such terms in
the Plan.

 

Agreement

 

1.         Award of Performance Shares.  Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to Grantee
________________________  (______) Performance Shares (the “Performance Shares”)
as of the Grant Date.  The extent to which Grantee’s rights and interest in the
Performance Shares become vested and non-forfeitable shall be determined in
accordance with the provisions of Section 2 of this Agreement.  The Committee
has determined that the Performance Shares are intended to satisfy the
requirements for “qualified performance-based compensation” under Code Section
162(m), and therefore the Committee designates the grant of Performance Shares
as a Qualified Performance-Based Award.  The grant of the Performance Shares is
made in consideration of the services to be rendered by Grantee to the Company.

 

2.         Performance Vesting.  The vesting of Grantee’s rights and interest in
the Performance Shares shall be determined in accordance with the performance
vesting criteria set forth in Exhibit A hereto.  In addition to such vesting
criteria, Grantee must remain in continuous employment with the Company or one
of its Subsidiaries from the Grant Date through the end of the Performance
Period in order to have a vested and nonforfeitable right to the Performance
Shares, and any termination of employment prior to the end of the Performance
Period shall result in the forfeiture of the Performance Shares. 
Notwithstanding the foregoing, Grantee’s rights and interest in the Performance
Shares, unless previously forfeited, shall fully vest upon Grantee’s termination
of employment (a) without “Cause” (as such term is defined in Grantee’s
employment or similar agreement) or (b) for “Good Reason” (as such term is
defined in Grantee’s employment or similar agreement), in each case, at any time
during the 24-month period following a Change in Control.





1

--------------------------------------------------------------------------------

 



3.         Shareholder Rights; Restrictions on Transfer.  

 

(a)        Grantee shall not have any right to vote any Performance Shares and
shall not receive any dividends with respect to any unvested Performance Shares.
 Notwithstanding the foregoing, if the Company declares and pays dividends on
its outstanding Shares during the Performance Period, Grantee will be entitled
to have dividend equivalents accrued with respect to the Performance
Shares.  Such dividend equivalents shall vest or be forfeited in the same manner
and to the same extent as the Performance Shares to which they relate, and
shall, to the extent they become vested, be paid to Grantee in cash no later
than sixty (60) days after the conclusion of the Performance Period.

 

(b)        Except as otherwise provided for in Section 12 of the Plan, the
Performance Shares may not be sold, assigned, transferred, pledged or otherwise
disposed of by Grantee.  Any attempt to transfer the Performance Shares in
violation of this Section 3(b) shall render the Performance Shares null and
void.

 

4.         Taxes.  Grantee shall pay to the Company all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Performance Shares.  Such payment shall be made in full, at Grantee’s
election, in cash or check, by withholding from Grantee’s next normal payroll
check, or by the tender of Shares of the Company’s common stock (including the
withholding of Shares otherwise issuable upon vesting of the Performance Shares,
provided that the number of Shares so withheld does not exceed the amount
necessary to satisfy the maximum statutory tax rates in the Grantee’s applicable
jurisdictions).  Shares tendered or withheld as payment of required withholding
shall be valued at the closing price per share of the Company’s common stock on
the date such withholding obligation arises.

 

5.         No Effect on Employment or Rights under Plan.  Nothing in the Plan or
this Agreement shall confer upon Grantee the right to continue in the employment
of the Company or affect any right which the Company may have to terminate the
employment of Grantee regardless of the effect of such termination of employment
on the rights of Grantee under the Plan or this Agreement.  If Grantee’s
employment is terminated for any reason whatsoever (and whether lawful or
otherwise), Grantee will not be entitled to claim any compensation for or in
respect of any consequent diminution or extinction of Grantee’s rights or
benefits (actual or prospective) under this Agreement or any Award (including
any unvested portion of any Performance Shares) or otherwise in connection with
the Plan.  The rights and obligations of Grantee under the terms of Grantee’s
employment with the Company or any Subsidiary will not be affected by Grantee’s
participation in the Plan or this Agreement, and neither the Plan nor this
Agreement form part of any contract of employment between Grantee and the
Company or any Subsidiary.  The granting of Awards (including the Performance
Shares) under the Plan is entirely at the discretion of the Committee, and
Grantee shall not in any circumstances have any right to be granted any other
award concurrently or in the future.

 





2

--------------------------------------------------------------------------------

 



6.         Governing Law; Compliance with Law.

 

(a)        This Agreement shall be construed and enforced in accordance with the
laws of the State of Florida without regard to conflict of law principles.

 

(b)        The issuance and transfer of Performance Shares shall be subject to
compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s securities may be listed.  No Performance
Shares, or any share of common stock underlying such Performance Shares, shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

 

(c)        A legend may be placed on any certificate(s) or other document(s)
delivered to Grantee indicating restrictions on transferability of the
Performance Shares pursuant to this Agreement or any other restrictions that the
Committee may deem advisable under the rules, regulations and other requirements
of any applicable federal or state securities laws or any stock exchange on
which the Company’s securities may be listed.

 

7.         Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and Grantee and their heirs, legal representatives,
successors and permitted assigns.

 

8.         Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

9.         Entire Agreement.  Subject to the terms and conditions of the Plan,
which are incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

 

10.         Headings.  Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

 

11.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.  Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

12.         No Impact on Other Benefits.  The value of the Performance Shares is
not part of Grantee’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 





3

--------------------------------------------------------------------------------

 



13.         Additional Acknowledgements.  By their signatures below, Grantee and
the Company agree that the Performance Shares are granted under and governed by
the terms and conditions of the Plan and this Agreement.  Grantee has reviewed
in their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Agreement.

 

[The balance of this page is intentionally blank.]

 





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the Grant Date set forth above.

 

 

 

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

BY:

 

 

 

Name:

 

 

 

Chairman, Compensation Committee

 

I have read the Amended and Restated Consolidated-Tomoka Land Co. 2010 Equity
Incentive Plan adopted on April 28, 2010, and as amended on April 24, 2013,
April 23, 2014, and August 8, 2016, and by my signature I agree to be bound by
the terms and conditions of said Plan and this Agreement.

 

  

 

 

 

 

Date:

 

   

 

 

 

 

Name:

 

 

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

VESTING OF PERFORMANCE SHARES (3-YEAR PERFORMANCE)

 

1.         Vesting of Performance Shares:

 

The number of Performance Shares that shall vest under this Agreement shall be
based upon the following performance goal: The Company’s Total Shareholder
Return as compared to the Total Shareholder Return of the Company’s Peer Group
during the Performance Period, as further described below.  Upon (a) the
expiration of the Performance Period, and (b) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Performance Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee.  Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period.

 

2.         Determination of Peer Group:

 

The “Peer Group” used for purposes of this Exhibit A shall consist of the
following 15 companies: 

 

 

 

 

Company

    

ticker

Agree Realty Corp

 

ADC

Cedar Realty Trust Inc.

 

CDR

Farmland Partners Inc.

 

FPI

First Potomac Realty

 

FPO

Forestar

 

FOR

Griffin Industrial Realty

 

GRIF

HomeFed Corp

 

HOFD

J.W. Mays Inc.

 

MAYS

One Liberty Properties

 

OLP

Preferred Apartment

 

APTS

St. Joe Co.

 

JOE

Stratus Properties Inc.

 

STRS

Tejon Ranch

 

TRC

Urstadt Biddle

 

UBA

Whitestone REIT

 

WSR

 

If a company in the Peer Group experiences a bankruptcy event during the
Performance Period, the company will remain in the Peer Group and its stock
price will continue to be tracked for purposes of the Total Shareholder Return
calculation.  If the company is subsequently acquired or goes private, the
provisions below will apply.  If the company liquidates, the company will remain
in the Peer Group and its Ending Stock Price will be reduced to zero.

 

If a company in the Peer Group is acquired by another company in the Peer Group,
the acquired company will be removed from the Peer Group and the surviving
company will remain in the Peer Group.

 





A-1

--------------------------------------------------------------------------------

 



If a company in the Peer Group is acquired by a company not in the Peer Group,
the acquired company will remain in the Peer Group, and its Ending Stock Price
will be equal to the value per share of the consideration paid to the
shareholders of the acquired company in the transaction.  The surviving company
in such transaction will not be added to the Peer Group.

 

If a company in the Peer Group ceases to be a public company due to a going
private transaction, the company will remain in the Peer Group, and its Ending
Stock Price shall be equal to the value per share of the consideration paid to
the shareholders of the target company in the transaction.

 

3.         Calculation of Total Shareholder Return:

 

“Total Shareholder Return” for the Company and each company in the Peer Group
shall include dividends paid and shall be determined as follows:

 

Total Shareholder

=

Change in Stock Price + Dividends Paid

Return

Beginning Stock Price

 

“Beginning Stock Price” shall mean the average closing sale price of one (1)
share of common stock for the twenty (20) trading days immediately prior to the
first day of the Performance Period, as reported by the New York Stock Exchange,
 such other national securities exchange on which the stock is traded or, if the
stock is traded over-the-counter, the OTC Bulletin Board, Pink OTC Markets Inc.
or other applicable reporting organization.  The Beginning Stock Price shall be
appropriately adjusted to reflect any stock splits, reverse stock splits or
stock dividends during the Performance Period.

 

“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.

 

“Dividends Paid” shall mean the total of all cash and in-kind dividends paid on
(1) share of stock during the Performance Period.

 

“Ending Stock Price” shall mean the average closing sale price of one (1) share
of common stock for the twenty  (20) trading days immediately prior to the last
day of the Performance Period, except as otherwise provided under “Determination
of Peer Group” above.  Such closing sale prices shall be as reported by the New
York Stock Exchange, such other national securities exchange on which the stock
is traded or, if the stock is traded over-the-counter, the OTC Bulletin Board,
Pink OTC Markets Inc. or other applicable reporting organization.

 

“Performance Period” shall mean the period commencing on January 1, 2017 and
ending on December 31, 2019.

 

4.         Calculation of Percentile Rank:

 





A-2

--------------------------------------------------------------------------------

 



 

Following the Total Shareholder Return determination for the Company and the
companies in the Peer Group, the “Company Rank” within the Peer Group shall be
determined by listing each company in the Peer Group (including the Company)
from the highest Total Shareholder Return to lowest Total Shareholder Return and
counting up to the Company from the company with the lowest Total Shareholder
Return.

 

The Company’s “Percentile Rank” shall then be determined as follows:

 

Percentile Rank for

=

Company Rank in Peer Group

Peer Group

Total Number of Companies in the Peer Group

 

 

Including the Company

 

5.         Calculation of Number of Vested Performance Shares:

 

The percent of Performance Shares that vest shall then be determined based on
the following chart:

 

 

 

 

Company’s Percentile Rank

    

Percent of Performance Shares to Vest

67th and above

 

150%

51st

 

100%

34th

 

50%

Below 34th

 

0%

 

Interpolation shall be used to determine the percent of Performance Shares that
vest in the event the Company’s Percentile Rank does not fall directly on one of
the ranks listed in the above chart.  Once the percent of Performance Shares to
vest has been determined, the percent shall be multiplied by the number of
Performance Shares awarded to determine the actual number of Performance Shares
that vest, rounded to the next highest whole share.  All Performance Shares that
do not vest in accordance with this Exhibit A shall be automatically forfeited
and canceled.

 

6.         Negative TSR Cap: 

 

Notwithstanding anything set forth in Section 5 above, and regardless of the
Company’s Percentile Rank, if the Company’s Total Shareholder Return for the
Performance Period is negative, then the number of Performance Shares that vest
pursuant to Section 5 shall not exceed 100% of the number of Performance Shares
granted.

 

A-3

--------------------------------------------------------------------------------